Title: Jason Chamberlain to Thomas Jefferson, 30 November 1814
From: Chamberlain, Jason
To: Jefferson, Thomas


          Hond Sir,  Burlington, Vermont, Nov. 30, 1814,
          I feel myself highly flattered by the notice you were pleased to take of my Oration, in your letter of July last. Your speculations, on the study of the Classicks, meet my own views on that subject; and the method, you recommend, is exactly the one I adopted. I have seen many an ingenious young man, after a course of Classical reading in the manner you propose, become well versed in most of the studies, taught by the other Professors.
          Inter arma, Musæ silent. Our College Edifice is leased to the Government, for the accomodation of the Army; and our Collegiate exercises are suspended. Meanwhile, I have resorted to the practice of the Law, in order to obtain a reputable support. There are other situations, here, which would be more congenial to my feelings, but would not afford a good living. I receive a handsome income from my practice, and cheerfully submit to my destiny. Though anxious to obtain general information, and to visit other countries, I shall probably spend my days in this place.
          We all of us turned out in Sept. last, to expel the Invader from our shores, and the result must be grateful to the feelings of every friend of his country. The aged forgot their decripitude, and vied with the young, in repairing to the scene of action, and in the active contest. All ranks and all ages took their rifles, and with no other uniform, than a sprig of Ever green from their native mountains, sought the enemy, and fought with enthusiasm. The days of the wildest chivalry, furnish not a scene, in which so much ardour and spirit pervaded every class of people. The Lake was alive with our hardy Mountaineers, whom the oars and winds could not propel with the speed of their wishes.
          With sentiments of great respect, I am your most obedient,
          Jason Chamberlain.
        